Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Keilhauer (6,969,114).
Regarding claim 1, Keilhauer discloses a backrest, comprising: a main body 1 including a front wall for a back of a user to press when sitting (figure 7) and a rear wall that presses against a seatback (abstract discloses the main body sits on a chair or vehicle seat); and wings 5 connected to the main body and extending from the left, right, and diagonally forward to the outside of the front wall of the main body, the main body configured to provide support for and push forward an area between the scapulae, upper thoracic region, and lower thoracic region of a spine of a user when the user sits with his or her bottom ribs aligned with a bottom edge of the wings (figure 7 showing the device providing support), the wings complementing the action of the main body by providing additional support to provide forward and upward thrust to the back ribs of the user (figure 7 shows the wings are upwardly pushing the middle to lower part of the body).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keilhauer.
Regarding claim 8, Keilhauer discloses an angle of the diagonal of back walls of the wings is about 54 degrees relative to a plane extending along a back wall of the main body. 
However, Keilhauer does not have limitations that prevents from using such angle. It would have been obvious to one of ordinary skill in the art at the time of invention was made to any range of angle to provide maximum comfort, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 9, Keilhauer fails to disclose the wings have a front wall with an angle of about 32 degrees forward of a plane that defines the front wall of the main body.
However, Keilhauer does not have limitations that prevents from using such angle. It would have been obvious to one of ordinary skill in the art at the time of invention was made to any range of angle to provide maximum comfort, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim(s) 10-12, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keilhauer in view of Krishtul (9,999,304).
Regarding claim 10, Keilhauer fails to disclose the main body and wings are formed from a single piece of foam.
Instead, Krishtul discloses the main body 100 and wings 102, 104 are formed from a single piece of foam.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Krshtual and use a single piece of foam in the invention of Keilhauer because it is lightweight and inexpensive. 
Regarding claim 11, Keilhauer fails to disclose a cover that covers the foam and includes a left strap and a right strap connected to the cover, and configured to removably connect the backrest to a chair or seat.
However, Krishtaul discloses a cover (col. 5, lines 42-47) that covers the foam and includes a left strap 412 and a right strap 414 connected to the cover, and configured to removably connect the backrest to a chair or seat.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Krshtual and use cover with strap in the invention of Keilhauer because it is efficient and inexpensive way to provide comfort. 
Regarding claim 12, the claim is rejected as set forth in claim 1 and 10 above in combination.
Regarding claim 18, the claim is rejected as set forth in claim 8 above.
Regarding claim 19, the claim is rejected as set forth in claim 9 above.
Regarding claim 20, the claim is rejected as set forth in claim 11 above.
Allowable Subject Matter
Claims 2-7 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: No other prior art references in the record whether taken alone or in combination can disclose a lower region that extends downward from the main body and is thinner than the main body, a rear wall of the lower region extending coplanar from a rear wall of the main body such that a front wall of the lower region is disposed behind a vertical plane along the front wall of the main body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636